 

Exhibit 10.3

 





SECOND AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT

 

This Second Amendment to Executive Employment Agreement dated as of September 9,
2014 (this “Second Amendment”), by and between Adaptive Medias, Inc., (formerly
Mimvi, Inc.) a Nevada corporation (the “Company”), and Qayed Shareef (the
“Executive”).

 

WHEREAS, the parties hereto entered into that certain Executive Employment
Agreement dated as of July 1, 2013 (the “Original Agreement”), as amended on
January 21, 2014 (the “First Amendment” and together with the Original
Agreement, the “Agreement”); and

 

WHEREAS, the Executive and the Company have agreed to enter into this Second
Amendment to amend the Agreement with such capitalized terms used but not
otherwise defined herein having the meanings given to them in the Agreement.

 

NOW, THEREFORE, for value received, the Executive and the Company agree as
follows:

 

1. Section 3(a). The reference to “$120,000” is hereby deleted in its entirety
and replaced with the reference to “$220,000”.

 

2. Section 4. Section 4 of the Agreement is hereby amended by adding a new
subsection (g) which reads as follows:

 

(g) On-Target Bonus. The Executive shall be entitled to receive an ongoing
annual bonus of $30,000 based on achieving the 2H revenue goal, as set forth by
the Board, payable no later than thirty (30) days following the Company’s fiscal
year end.

 

2. Affirmation of Remaining Terms and Conditions. The Company and the Executive
affirm that all of the other terms and conditions of the Agreement shall
continue in full force and effect.

 

[Signature Page Follows]

 

 

 





 

IN WITNESS WHEREOF, the parties have executed this Second Amendment effective on
the date and year first above written.

 

  ADAPTIVE MEDIAS, INC.       /s/ Omar Akram   Omar Akram, Vice President of
Product & Technology           EXECUTIVE        /s/ Qayed Shareef   Qayed
Shareef

 



 



 